Title: From George Washington to Colonel Ann Hawkes Hay, 2 August 1779
From: Washington, George
To: Hay, Ann Hawkes


        
          Sir,
          West Point Augt 2d 79
        
        Sensible of the distresses which you must suffer from the repeated depredations of the enemy on your property, it gives me real pain that I have it not in my power to comply with your request respecting an order for Clothing. I am not at liberty to appropriate any part of the public supplies to a purpose different from that for which it was intended; and those in the article of cloathing are so scanty and the wants and distresses of the officers so great, that if I had the power, I could not exercise it without prejudice to them—These considerations will not permit me to yield to the inclination I feel to oblige a Gentleman who has made such sacrifices, as you have done, to his attachment to the common cause. I am with great esteem Sir Yr most Obedt sert.
      